       Case 1:19-cv-01778-DAD-JLT Document 37 Filed 08/13/21 Page 1 of 1


1
2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   COLONY INSURANCE COMPANY,                          Case No. 1:19-cv-01778 NONE JLT
12                      Plaintiff,                      ORDER CLOSING THE ACTION
13          v.                                          (Doc. 36)
14   TEMESCAL REI, LLC, et al,
15                      Defendants.
16

17           The parties have filed a stipulation to dismiss the action with prejudice under Federal Rules

18   of Civil Procedure Rule 41, with each side to bear their own fees and costs. (Doc. 36) Accordingly,

19   the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing this case and

20   then to close this action.

21
     IT IS SO ORDERED.
22

23       Dated:     August 13, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
